Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 23, and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: It is unclear what is meant by “to generate a first brine stream based on the intermediate brine stream”. What structure is required for this? It is completely unclear and the structure of the system (apparatus) cannot be clearly understood.
Claim 2 is indefinite as it is unclear if the BAC is before the mineral system and receives the intermediate brine or if it is after the mineral removal system and receives the “a first brine”. The language of the claims make it unclear as to what the required order of the system elements.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 6, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Heins (US Pub. No. 2005/0279500) in view of Capehart (US Pub. No. 2009/0107917).
Claim 1: Heins teaches a water processing system comprising a pretreatment system (Fig. 4, including atleast 32 and 40) comprising a hydrocarbon removal system (Fig. 4, 32 and 40) wherein the feed stream is separated into a hydrocarbon stream (Fig. 4, 44) and an intermediate brine stream (Fig. 4, 36) and a mineral removal system which receives the first brine stream and removes minerals from the brine stream (Fig. 4, 144, 150, 140, 202) to generate a second brine stream (various brine streams from the evaporator and ion exchange, atleast to 244).
Heins does not teach the pretreatment unit configured to receive an acidic stream and generate an acidified feed stream which is then separated.
Capehart teaches a system wherein the pretreatment system comprises a line for injecting acid into the water to be treated to assist in breaking down solids within the water [0077](element 212 in Figure 3). This is done upstream of the oil/water separator (302).
One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate an acid feed line to mix with the feed water in Heins in order to break down the components in the oil/water mixture for separation.
Claim 5: Heins teaches an evaporator system (140) which is interpreted as “a magnesium hydroxide removal system”. Applicant is reminded that apparatus claims are defined by their structure, not their function and that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). 
Therefore, as can best be understood by the disclosure, the only structure required of the claim is a module that would be capable of removing magnesium hydroxide.
Claim 6: Heins teaches an additional mineral removal system [0063](Fig. 4, 242).
Claim 32: HCl is not part of the system, as a system is an apparatus. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heins and Capehart in further view of Moore et al. (US Pub. No. 2014/0151296).
Claim 2: Heins does not teach a biological activated carbon filter between pretreatment and mineral removal.
Moore et al. teach that organics in produced water must be removed prior to a boiler module/process to increase steam quality, reduce boiler energy consumption, prevent or reduce fouling in the boiler, and reduce organics concentration in the blowdown [0013-0018].
One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate a biological activated carbon filter between Heins’ pretreatment and mineral removal for the reasons articulated above.
Claim 7, 8, 23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Heins and Capehart in further view of Wallace (US Pub. No. 2015/0144566).
Claims 7 and 8: Heins teaches a water processing system comprising a pretreatment system (Fig. 4, including atleast 32 and 40) comprising a hydrocarbon removal system (Fig. 4, 32 and 40) wherein the feed stream is separated into a hydrocarbon stream (Fig. 4, 44) and an intermediate brine stream (Fig. 4, 36) and a mineral removal system which receives the first brine stream and removes minerals from the brine stream (Fig. 4, 144, 150, 140, 202) to generate a second brine stream (various brine streams from the evaporator and ion exchange, atleast to 244).
Heins teaches that electrodeionization (Fig. 4, 220) among other units including reverse osmosis (224) and ion exchange (202) are used to polish the feed [0066].
Heins does not teach the use of an electrodialysis bipolar membrane to treat the brine from the mineral removal system wherein the EDBM membrane is configured to produce HCl and NaOH.
	However, Heins is clear that the goal is to produce zero discharge by appropriately treating the brines in the system (Fig. 4, 242, and see description).
Wallace teaches a system of treating brine wherein minerals are removed from the brine using an electrodialysis bipolar membrane that uses ion-selective membranes to desalinate the water [0019]. The electrodialysis bipolar membrane module turns a brine stream having high salinity into potable water and produced NaOH and HCl that can be returned for use as necessary acid and caustic chemicals in the produced water treatment [0054].
One of oirdinary skill in the art at the time of the invention would have found it obvious to treat Heins’ brine stream to be disposed of with an EDBM module to desalinate the brine and create HCl and NaOH that can be returned to their process therein reducing the amount of waste resultant from the produced water treatment.
Claim 23: Heins teaches a water processing system comprising a pretreatment system (Fig. 4, including atleast 32 and 40) comprising a hydrocarbon removal system (Fig. 4, 32 and 40) wherein the feed stream is separated into a hydrocarbon stream (Fig. 4, 44) and an intermediate brine stream (Fig. 4, 36) and a mineral removal system which receives the first brine stream and removes minerals from the brine stream (Fig. 4, 144, 150, 140, 202) to generate a second brine stream (various brine streams from the evaporator and ion exchange, atleast to 244).
Heins teaches that electrodeionization (Fig. 4, 220) among other units including reverse osmosis (224) and ion exchange (202) are used to polish the feed [0066].
Heins does not teach the use of an electrodialysis bipolar membrane to treat the brine from the mineral removal system wherein the EDBM membrane is configured to produce HCl and NaOH.	However, Heins is clear that the goal is to produce zero discharge by appropriately treating the brines in the system (Fig. 4, 242, and see description).
Wallace teaches a system of treating brine wherein minerals are removed from the brine using an electrodialysis bipolar membrane that uses ion-selective membranes to desalinate the water [0019]. The electrodialysis bipolar membrane module turns a brine stream having high salinity into potable water and produced NaOH and HCl that can be returned for use as necessary acid and caustic chemicals in the produced water treatment [0054].
One of ordinary skill in the art at the time of the invention would have found it obvious to treat Heins’ brine stream to be disposed of with an EDBM module to desalinate the brine and create HCl and NaOH that can be returned to their process therein reducing the amount of waste resultant from the produced water treatment.
Heins does not teach the pretreatment unit configured to receive an acidic stream and generate an acidified feed stream which is then separated.
Capehart teaches a system wherein the pretreatment system comprises a line for injecting acid into the water to be treated to assist in breaking down solids within the water [0077](element 212 in Figure 3). This is done upstream of the oil/water separator (302).
One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate an acid feed line to mix with the feed water in Heins in order to break down the components in the oil/water mixture for separation.
Claim 26: Wallace teaches an evaporator downstream of the EDBM for further treating the stream [0025] to produce concentrated HCl for reuse.
Claim 27: Wallace teaches a reverse osmosis system (Fig. 1, 20) between the pretreatment and the mineral removal system for removing solids from the brine stream.
Claim 28: Heins teaches an ion-exchange softener is provided downstream of the mineral removal system (Fig. 4, 202).
Claim 29: Heins teaches a gypsum removal unit (Fig. 4, 140). Applicant is reminded that apparatus claims are defined by their structure, not their function and that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Claims 3, 4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heins and Capehart in further view of Igunnu et al. (2014).
Claims 3 and 4: Heins teaches an oil/water separator (Fig. 4, 32). They do not teach that a mixing module prior or a skim tank after.
Igunnu et al. teach that gas flotation is a typical technology for produced water deoiling wherein gas is injected into the produced water and the froth is skimmed off (4.5). Heins teaches that 22 includes an oil/water mixture but not specifically a mixer. One of ordinary skill in the art at the time of the invention would have found it obvious to mix the produced water to make a homogenous mixture which would then be more effectively separated.
One of ordinary skill in the art at the time of the invention would have found it obvious to make Heins’ produced water de-oiling module specifically a skim tank because Igunnu et al. teach that skim tanks are well-known for deoiling.
Claims 9-12:  Heins does not teach the specifics of the pretreatment elements as claimed including an upstream ion exchange softener, an ultrafiltration system, a microfiltration system, or an additional filtration system between the pretreatment system and the mineral removal system.
Igunnu et al. teach that produced water treatment typically includes treatments that target dissolved and dispersed oil components, dissolved minerals, production chemicals, produced solids, and dissolved gases (2 What is Produced Water?). The goal around the world is that of ‘zero-discharge’ (page 160, col. 1) and, as such, the water must be treated to remove unwanted components to a suitable level. The order of treatment depends on the downline treatment and generally includes, de-oiling, desalination, removal of suspended particles, organics, gases, radioactive materials, disinfection and softening (4., col. 2, para. 1). Such treatments include microfiltration (4.1), ultrafiltration (4.1), ion-exchange (4.9), and additional media and membrane filtration (4.8, 4.7, All of section 4 and Table 3). Igunnu et al. is even explicit that depending on the technology, a pre or post treatment may be necessary (Table 3). They teach that prior to thermal treatment, pre treatment is necessary to remove fouling and scaling substances (Table4).
It would have been obvious to one of ordinary skill in the art to include various treatment modules such as UF, MF, or ion exchange systems upstream of the mineral removal system in Heins to remove scaling components and solids that would disrupt and damage the thermal treatment system. 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heins, Capehart, and Wallace in further view of Igunnu et al. (2014).
Claim 24: Heins teaches an oil/water separator (Fig. 4, 32). They do not teach that a mixing module prior or a skim tank after.
Igunnu et al. teach that gas flotation is a typical technology for produced water deoiling wherein gas is injected into the produced water and the froth is skimmed off (4.5). Heins teaches that 22 includes an oil/water mixture but not specifically a mixer. One of ordinary skill in the art at the time of the invention would have found it obvious to mix the produced water to make a homogenous mixture which would then be more effectively separated.
One of ordinary skill in the art at the time of the invention would have found it obvious to make Heins’ produced water de-oiling module specifically a skim tank because Igunnu et al. teach that skim tanks are well-known for deoiling.
Claim 25: Wallace teaches a reverse osmosis unit following the pretreatment between the pretreatment and the mineral removal system Fig. 1, 12).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Heins, Capehart and Wallace in further view of Moore et al. (US Pub. No. 2014/0151296).
Claim 30: Heins and Wallace do not teach a biological activated carbon filter between pretreatment and mineral removal.
Moore et al. teach that organics in produced water must be removed prior to a boiler module/process to increase steam quality, reduce boiler energy consumption, prevent or reduce fouling in the boiler, and reduce organics concentration in the blowdown [0013-0018].
One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate a biological activated carbon filter between Heins’ pretreatment and mineral removal for the reasons articulated above.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Heins, Capehart, and Wallace in further view of Moore et al. (US Pub. No. 2014/0151296) and Posa (US Pub. No. 20130233786).
Claim 31: Heins, Wallace, and Moore do not teach a stripper upstream of the BAC.
Posa teaches that an air stripper upstream of a BAC is typical for the benefit of removing volatile organic compounds in the solution [0057]. This is another typical process used for the tailored removal of components in the produced water for proper disposal or reintroduction to the environment.
One of ordinary skill in the art at the time of the invention would have found it obvious to use a stripper upstream of the BAC for the benefit of removing volatile organic carbon compounds to make the produced water more suitable for the environment and disposal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778